Case: 1:12-cv-00004-AGF Doc. #: 559 Filed: 07/01/20 Page: 1 of 2 PageID #: 12728




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISOURI
                              SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                 )
ex rel. PAUL CAIRNS, et al.,              )
                                          )
              Plaintiff,                  )
                                          )
       vs.                                )       Case No. 1:12CV00004 AGF
                                          )
D.S. MEDICAL, L.L.C., et al.,             )
                                          )
              Defendants.                 )

                            MEMORANDUM AND ORDER

       This qui tam action under the False Claims Act (“FCA”) is before the Court on

Defendants’ motion pursuant to Federal Rule of Civil Procedure 60(b) for relief from

judgment. The exhaustive memoranda and orders issued by the Court in this case set

forth the claims, defenses, and legal and factual issues involved in the case. Briefly,

Plaintiff claimed that Defendants violated the FCA by submitting or causing to be

submitted to the Medicare and Medicaid programs false claims for reimbursement; the

claims for reimbursement were allegedly false because they were the result of

kickbacks that violated the federal criminal Anti-Kickback Statute (“AKS”).

       Defendants’ current motion reasserts a causation argument they asserted at

earlier stages of the court proceedings, and the Court rejects the argument for the same

reasons stated in its prior orders. Defendants’ supplemental authority on this issue,

Bostock v. Clayton Cty., Georgia, No. 17-1618, 2020 WL 3146686 (U.S. June 15,

2020), a case interpreting Title VII of the Civil Rights Act of 1964, does not persuade
Case: 1:12-cv-00004-AGF Doc. #: 559 Filed: 07/01/20 Page: 2 of 2 PageID #: 12729




the Court otherwise.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ Rule 60(b) Motion is DENIED.

ECF No. 520.




                                       AUDREY G. FLEISSIG
                                       UNITED STATES DISTRICT JUDGE

Dated this 1st day of July, 2020.




                                       2
